IV114th CONGRESS2d SessionH. RES. 913IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Nolan (for himself, Mr. Takano, Ms. Clark of Massachusetts, Mr. Serrano, Mr. Grijalva, Mr. Honda, Mr. McGovern, and Ms. Fudge) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONSupporting a Federal, publically-funded universal school meal and nutrition program. 
Whereas school nutrition programs help end childhood hunger and provide access to healthy, nutritious meals; Whereas access to school meals has been shown to improve educational outcomes; 
Whereas the United States Department of Agriculture’s Community Eligibility Provision was established to provide greater access to school meals throughout the Nation; Whereas the expansion of the Community Eligibility Provision to all schools would increase the availability of school meals for students and reduce childhood hunger;  
Whereas the Community Eligibility Provision also eliminates any stigma that accompanies free or reduced meals and students unable to purchase meals due to insufficient account funds; and Whereas expansion of the Community Eligibility Provision would further allow schools to shift resources from paperwork to providing high quality meals: Now, therefore, be it 
That the House of Representatives supports a Federal, publically-funded universal school meal and nutrition program. 